Citation Nr: 0802030	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected status post cervical spine discectomy 
and fusion for the herniated cervical disc.

2.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected diabetes mellitus.

3.  Entitlement to service connection for claimed 
hypertension, to include as secondary to the service-
connected diabetes. 

4.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected ulnar neuropathy of the right upper 
extremity.

5.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected ulnar neuropathy of the left upper 
extremity.

6.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected peripheral neuropathy of the right 
lower extremity.

7.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected peripheral neuropathy of the left lower 
extremity.

8.  Entitlement to service connection for a claimed vision 
disability, to include as secondary to the service-connected 
diabetes.

9.  Entitlement to service connection for claimed residuals 
of prescribed medication (Halcion).

10.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
November 1991.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002, July 2004, and October 
2005 rating decisions issued by the RO.

The issues of increased evaluations for the service-connected 
cervical spine disability, diabetes mellitus, ulnar 
neuropathy of the right and left upper extremity, peripheral 
neuropathy of the right and left lower extremity, entitlement 
to service connection for hypertension, secondary to the 
service-connected diabetes and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran currently is not shown to have a vision 
disability due to any event or incident of his period of 
active service or otherwise to have been caused or aggravated 
by his service-connected diabetes.  

2.  The veteran currently is not shown to have manifested a 
chronic residual disability from prescribed medication 
(Halcion) that is related to his period of active service.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by vision problems due to disease or injury that was incurred 
in or aggravated by service; nor is proximately due to or the 
result of his service-connected diabetes.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2007).  

2.  The veteran is not shown to have a disability manifested 
by residuals of prescribed medication (Halcion) due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a June 2005 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letter was issued subsequent to the 
appealed rating decisions.  However, the RO readjudicated the 
appeals in a November 2005 and April 2006 Statement of the 
Case (SOC).  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a May 2007 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Service Connection For Claimed Residuals of Prescribed 
Medication (Halcion) 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board notes an August 1988 service treatment record (STR) 
indicating that the veteran occasionally took Halcion.  
Remaining records do not contain any notations documenting 
Halcion prescription or use.  

Subsequent to service, the veteran has asserted that he 
suffers from a residual disability, manifested by depression, 
memory loss, aggression, "mental confusion," and mood 
swings, that is due to his use of the prescribed Halcion.  
However, he has presented no medical evidence to show a 
current disability, manifested by depression, memory loss, 
aggression, mental confusion, and mood swings, related 
thereto, despite the fact that he was notified of the 
requirement of such evidence in the June 2005 "duty to 
assist" letter.  

The Board acknowledges the veteran's statements indicating 
that he suffers from residual disability due to his 
prescribed Halcion use.  The Board observes, however, that 
he, as a layperson, is not competent to provide probative 
medical evidence on a matter such as the diagnosis or 
etiology of a claimed medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board further finds that under 38 U.S.C.A. § 5103A, a 
medical examination is unnecessary for VA to make a decision 
on this claim because there is no competent evidence that the 
veteran has any current residual disability due to his use of 
the prescribed Halcion under 38 U.S.C.A. §  5103A(d)(2)(A).  
As noted above, VA has attempted to obtain competent evidence 
from the veteran through the notice and assistance 
requirements of the VCAA, but the veteran simply has not 
provided any medical evidence indicating current disability 
related to his use of the prescribed Halcion.  

In the absence of a current residual disability related to 
prescribed Halcion, the preponderance of the evidence is 
against the veteran's claims of service connection. In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because as stated, the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Secondary Service Connection For Visual Disability

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of 
Allen.  71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  Id.

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected diabetes and his claimed vision 
problems.  As such, no action is required to establish the 
"baseline level of severity" of his service-connected 
diabetes, and the newly enacted provisions of 38 C.F.R. 
§ 3.310(b) are not directly relevant to this case.  

Accordingly, the veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 
38 C.F.R. § 3.310(b) to date.  See Bernard v. Brown, at  394 
(1993).

During service the veteran was seen for vision problems 
associated with his diabetes on several occasions.  However, 
a November 1990 service medical record concluded there was no 
evidence of diabetic retinopathy.  The veteran complained of 
occasional blurred vision in a May 1991 service medical 
record and a June 1991 service medical record indicated the 
occasional blurred vision was probably secondary to the 
diabetes.  However subsequent service records are negative 
for complaints or findings of blurred vision, diabetic 
retinopathy, or any other visual disorder.

Subsequent to service, the veteran has asserted that he has 
vision problems secondary to his service-connected diabetes.  
However, he has presented no medical evidence to show current 
disability related thereto, despite the fact that he was 
notified of the requirement of such evidence in the June 2005 
"duty to assist" letter.  In this regard, the Board notes 
an April 2003 VA examination report which found pupil 
reaction to light and convergence prompt.  There was no 
nystagmus. A July 2005 private treatment record reported that 
the veteran's vision was normal.

The Board emphasizes that there is no medical evidence 
demonstrating the veteran has any vision disability.  Indeed, 
since being discharged from service the medical records that 
are relevant to vision show that his vision is normal.  The 
Board notes that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

The Board acknowledges the veteran's contentions that he 
suffers from visual impairment related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board further finds that under 38 U.S.C.A. § 5103A, a 
medical examination is unnecessary for VA to make a decision 
on this claim because there is no competent evidence that the 
veteran has any current visual impairment or any persistent 
or recurrent symptoms of a disability affecting the eyes or 
vision under 38 U.S.C.A. §  5103A(d)(2)(A).  As was 
previously explained herein, VA has attempted to obtain 
competent evidence from the veteran through the notice and 
assistance requirements of the VCAA, but the veteran 
indicated during the processing of his claim in response to 
appropriate VCAA notice that he had no other relevant 
information or evidence to submit to substantiate his claim, 
and more specifically no additional medical evidence to 
submit.  

In the absence of current visual disability secondary to the 
service-connected diabetes, the preponderance of the evidence 
is against the veteran's claim of service connection.  See 
Gilbert v. Derwinski, 1 Vet. App. at 55 (1990); 38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for a claimed vision 
disability, to include as secondary to the service-connected 
diabetes is denied.

Entitlement to service connection for claimed residuals of 
prescribed medication is denied.


REMAND

In the December 2001 VA examination, the examiner indicated 
that the veteran terminated any motion with palpable muscular 
defense as soon as he felt pain set in.  The examiner 
reported that since the examination was conducted shortly 
after the veteran's second cervical spine surgical procedure, 
the veteran would not be forced to move further than he could 
without causing physical or psychic stress.

The veteran had 32 degrees of flexion, 30 degrees of 
extension, 20 degrees of lateral flexion bilaterally, and 50 
and 48 degrees of rotation to the right and left respectively 
without pain.  There was no further restriction of the ranges 
of motion after repetitive motions.  There was no 
demonstrated incoordination, abnormal movements or 
instability.  Strength of the cervical spine was slightly 
reduced and endurance was slightly limited.  There was no 
evidence of paraspinal muscle spasm along the cervical spine; 
however, the paraspinal bilateral trapezius and periscapular 
muscles were tight, hard and tender on palpation and 
pressure.  Additionally the veteran experienced slight 
tingling on the outside of the small fingers.

Subsequent private treatment records are replete with 
reference to treatment the veteran received for his cervical 
spine disability.  The Board notes a May 2005 private 
treatment record which showed the veteran to have 15 degrees 
of forward flexion, 5 degrees of extension, 10 and 20 degrees 
of rotation right and left respectively, 15 and 10 degrees of 
inclination right and left respectively.  Findings from an 
August 2005 private treatment record showed rotation to the 
right and left 20 and 25 degrees respectively, lateral 
inclination 15 degrees bilaterally, and anteversion and 
retroversion 10 and 25 degrees respectively.  

In his various lay statements the veteran essentially 
contends that his cervical spine disability has progressed in 
degree of disability since his last afforded VA examination.  
Given these statements, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).

The Board also observes during the pendency of this appeal, 
the criteria for evaluating spine disorders have been 
substantially revised.  In this regard, the Board notes when 
a veteran's claim is pending at the time that regulatory 
amendments are made to the applicable diagnostic code 
sections, he or she is entitled to application of the rating 
criteria most favorable to his claim.  Diorio v. Nicholson, 
20 Vet. App. 193, 197 (2006).

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005), a 10 percent 
evaluation is now warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disorders have recently been revised, effective on 
September 26, 2003.  This further revision incorporates the 
new criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 100 percent evaluation contemplates unfavorable ankylosis 
of the entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  Associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are to be evaluated 
separately.  The section for intervertebral disc syndrome is 
now 5243.  

As to his claim for an increased evaluation for the service-
connected diabetes, the Board notes the April 2003 VA 
examination report showed the veteran required insulin to 
control his diabetes.  However, the examination did not 
address whether the veteran's diet was restricted or his 
activities were regulated.  In his various lay statements, 
the veteran contends that in addition to requiring insulin, 
his diabetes was controlled by a strict diet and regulation 
of activities.  In this regard, the Board notes that VA 
regulations provide that where "the [examination] report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2007); see 38 C.F.R. § 
19.9 (2007). 

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination." Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, the 
Board finds that a more contemporaneous VA examination is 
necessary. 

As to the claims for increased evaluations for the service-
connected ulnar neuropathy of the right and left upper 
extremity and peripheral neuropathy of the right and left 
lower extremity, the Board notes that the VA examination does 
not address whether the disabilities were mildly, moderately, 
or severely disabling.  Thus a more contemporaneous 
examination that addresses these concerns is necessary.  See 
Goss v. Brown, 9 Vet. App. at 114 (1996); Stanton v. Brown, 5 
Vet. App. at 569 (1993).

As to the claim for service connection for hypertension, 
secondary to the service-connected diabetes, the Board notes 
the veteran's STR contain no evidence of complaints, findings 
or treatment for hypertension.  Subsequent to service, the 
veteran is shown to have hypertension.  A January 2003 
statement from a private facility doctor reports that high 
blood pressure and diabetic polyneuropathia had developed 
secondary to the diabetes.  However, the basis for the 
medical statement is not adequately explained.    

In the April 2003 VA examination reported the examiner stated 
that the veteran's blood pressure was not "optimal."  
However, the examiner reported that hypertension was not 
necessarily the consequence of diabetes mellitus.  The 
examiner explained that "within the framework of a metabolic 
syndrome, [diabetes and hypertension] often occur jointly."  
Vessel changes, which can be caused by the diabetes, can 
enhance hypertension.  The examiner concluded that the 
veteran's high blood pressure could not be attributed with 
certainty to the diabetes as the sole cause.  Again, the 
basis for this opinion is not adequately explained.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).

Given the conflicting and uncertain nature of the  medical 
evidence, the Board finds that another VA examination is 
necessary to clarify the diagnosis and etiology of the 
veteran's current hypertension.

Finally, given the development requested above, the Board 
must defer further action as to the matter of entitlement to 
TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the veteran in order to have him 
provide information referable to all 
treatment received for his claimed 
disabilities since September 2006.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any identified 
treatment source.  The veteran should also 
be informed that he can submit evidence to 
support his claims.  

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
evaluate his service-connected cervical 
spine disability. 

The entire claims file must be made 
available to the examiner designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical and employment 
history and assertions.  All indicated 
tests and studies (to include X-rays) 
should be accomplished, and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.

The examiner should conduct range of motion 
testing of the cervical spine (expressed in 
degrees, with standard ranges provided for 
comparison purposes).  The examiner should 
also render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is observed, the 
examiner should indicate the point at which 
pain begins.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to the 
extent possible, the examiner should 
express any such additional functional loss 
in terms of additional degrees of limited 
motion.  The examiner should also indicate 
whether there is any ankylosis of the 
spine, and if so, whether such is favorable 
or unfavorable, and the extent of such 
ankylosis.

Considering all examination findings, the 
examiner should then offer an opinion as to 
whether the veteran has intervertebral disc 
syndrome that represents a progression of, 
or is otherwise associated with, the 
service-connected disability.  If not, the 
examiner should indicate whether it is 
possible to separate IVDS symptoms from 
those of the veteran's service-connected 
disability.  If so, or if it is not 
possible to separate IVDS symptoms from 
service- connected disability, the examiner 
should render findings as to the existence 
and frequency of any of the veteran's 
incapacitating episodes (i.e., a period of 
acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician 
and treatment by a physician), 
specifically, whether over the last 12- 
month period, the veteran's incapacitating 
episodes had a total duration of (a) at 
least two weeks but less than four weeks; 
(b) at least four weeks but less than six 
weeks; or (c) at least six weeks.

3.  The veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected diabetes, and for a determination 
of the likelihood that the veteran's 
hypertension is due to or aggravated by his 
service-connected diabetes mellitus.. 

The entire claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should include 
discussion of the veteran's documented 
medical and employment history and 
assertions.  All tests and studies that the 
examiner deems necessary should be 
performed.  

In specific regard to the veteran's 
service-connected diabetes, the examiner 
should explain whether the veteran is 
required to use insulin, restrict diet, and 
regulate activities, and if so, to what 
extent.  

In regard to the veteran's hypertension, 
the examiner is requested to provide an 
opinion as to the following questions:

(a.)	Is it at least as likely as not 
that the veteran's hypertension is 
related to diabetes mellitus?  

(b.)	If not, then is the hypertension 
aggravated (i.e., worsened beyond 
its natural progression) by the 
veteran's service-connected 
diabetes mellitus?  If so, the 
examiner should attempt to 
objectively quantify the degree of 
aggravation above and beyond the 
level of impairment had no 
aggravation occurred.

4.  The veteran should also be afforded a 
VA neurological examination in order to 
evaluate the current severity of the 
service-connected ulnar neuropathy of the 
right and left upper extremity and 
peripheral neuropathy of the right and left 
lower extremity. 

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  All tests and 
studies that the examiner deems necessary 
should be performed.  Conclusions should be 
expressed in terms of whether the 
disabilities are mildly, moderately, or 
severely disabling.  And the examination 
report should include a complete rationale 
for the conclusions and opinions expressed.

5.  For each of the examinations detailed 
above the examiners should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  The examiners should 
opine as to whether the veteran's service-
connected disabilities which they are 
responsible for examining render the 
veteran unable to secure employment.  

6.  After completion of all indicated 
development, the veteran's claims of 
increased evaluations for the service-
connected cervical spine disability, 
diabetes, ulnar neuropathy of the right and 
left upper extremity and peripheral 
neuropathy of the right and left lower 
extremity, service connection for 
hypertension, secondary to the service-
connected diabetes and entitlement to a 
TDIU rating should be readjudicated in 
light of all the evidence of record.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


